                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

 DAVON COLLINS,                          :

      Petitioner                         :   CIVIL ACTION NO. 3:21-0437

     v.                                  :        (JUDGE MANNION)

                                         :
 MARK GARMAN,
                                         :
      Respondent


                                MEMORANDUM

          Petitioner, Davon Collins, an inmate confined in the Rockview State

Correctional Institution, Bellefonte, Pennsylvania (“SCI-Rockview”), filed the

instant petition for writ of habeas corpus pursuant to 28 U.S.C. §2254. (Doc.

1). The filing fee has been paid. (Doc. 5). The petition has been given

preliminary consideration and because the claims contained in the petition

are unexhausted the Court will dismiss the petition without prejudice. See 28

U.S.C. §2243. See also R. Governing §2254 Cases R.4.



I.        Background

          According to the petition, Petitioner is confined pursuant to a 2001

judgment and conviction imposed by the Court of Common Pleas for Monroe
County. (Doc. 1). On February 24, 2002, Petitioner was sentenced to Life

plus eleven to twenty-two years imprisonment for First Degree Murder,

Kidnapping and Abuse of a Corpse. Id. In 2002, his conviction was affirmed

by the Pennsylvania Superior Court and, in 2003, upheld by the

Pennsylvania Supreme Court. Id.

      Accompanying the Petition is Collins’ “‘petition to have habeas stayed”

for purpose of completing state exhaustion. (Doc. 2). Service of the petition

has not yet been ordered. According to the motion, on March 26, 2020,

Collins filed a PCRA petition based on newly discovered facts, which became

known to Collins on December 9, 2019. Id. On August 12, 2020, his PCRA

petition was denied and on September 4, 2020, Collins filed a Notice of

Appeal to the Pennsylvania Superior Court. Id. He states that his appeal is

currently pending. Id. Thus, he “respectfully requests” that this Court “stay

his time for filing the instant habeas corpus until the state appellate process

is completed.” Id.



II.   Discussion

      A habeas petition may be brought by a prisoner who seeks to challenge

either the fact or duration of his confinement. Preiser v. Rodriguez, 411 U.S.

475, 494 (1973); Tedford v. Hepting, 990 F.2d 745, 748 (3d Cir. 1993).


                                     -2-
United States Code Title 28, Section 2243 provides in relevant part that “A

court, justice or judge entertaining an application for a writ of habeas corpus

shall forthwith award the writ or issue an order directing the respondent to

show cause why the writ should not be granted, unless it appears from the

application that the applicant or person detained is not entitled thereto.” Id.

Further, habeas corpus petitions are subject to summary dismissal pursuant

to Rule 4 (“Preliminary Consideration by the Judge”) of the Rules Governing

Section 2254 Cases in the United States District Courts (2001), which

provides in pertinent part: “If it plainly appears from the petition and any

attached exhibits that the petitioner is not entitled to relief in the district court,

the judge must dismiss the petition and direct the clerk to notify the

petitioner.” Although a pro se habeas petition and any supporting

submissions must be construed liberally and with a measure of tolerance,

see Royce v. Hahn, 151 F.3d 116, 118 (3d Cir. 1998), Lewis v. Attorney

General, 878 F.2d 714, 721–22 (3d Cir. 1989), United States v. Brierley, 414

F.2d 552, 555 (3d Cir. 1969), a federal district court can dismiss a habeas

corpus petition if it appears from the face of the petition that the petitioner is

not entitled to relief. See Lonchar v. Thomas, 517 U.S. 314, 320 (1996); Siers

v. Ryan, 773 F.2d 37, 45 (3d Cir. 1985). See also 28 U.S.C. §§2243, 2254,

2255. For instance, a petition may be dismissed without review of an answer


                                        -3-
when the petition is frivolous, or obviously lacking in merit, or where . . . the

necessary facts can be determined from the petition itself...” Allen v. Perini,

424 F.2d 134, 141 (6th Cir. 1970).

      “An application for a writ of habeas corpus on behalf of a person in

custody pursuant to the judgment of a State court shall not be granted unless

it appears that— (A) the applicant has exhausted the remedies available in

the courts of the State; or (B)(i) there is an absence of available State

corrective process; or (ii) circumstances exist that render such process

ineffective to protect the rights of the applicant.” 28 U.S.C. §2254(b)(1). Thus,

a state prisoner applying for a writ of habeas corpus in federal court must

first “exhaust[ ] the remedies available in the courts of the State,” unless

“there is an absence of available State corrective process[ ] or ...

circumstances exist that render such process ineffective. . . .” See Rose v.

Lundy, 455 U.S. 509, 515 (1982); Lambert v. Blackwell, 134 F.3d 506, 513

(3d Cir. 1997) (finding that “Supreme Court precedent and the AEDPA

mandate that prior to determining the merits of [a] petition, [a court] must

consider whether [petitioner] is required to present [his or her] unexhausted

claims to the [state’s] courts”).

      A petitioner exhausts state remedies by presenting his federal

constitutional claims to each level of the state courts empowered to hear


                                      -4-
those claims, either on direct appeal or in collateral post-conviction

proceedings. See, e.g., O’Sullivan v. Boerckel, 526 U.S. 838, 847 (1999)

(“requiring state prisoners [in order to fully exhaust their claims] to file

petitions for discretionary review when that review is part of the ordinary

appellate review procedure in the State”); Lambert v. Blackwell, 134 F.3d

506, 513 (3d Cir. 1997) (finding that a collateral attack in state court is not

required if the petitioner’s claim has been considered on direct appeal); 28

U.S.C. §2254(c) (“An applicant shall not be deemed to have exhausted the

remedies available in the courts of the State, within the meaning of this

section, if he has the right under the law of the State to raise, by any available

procedure, the question presented.”) Once a petitioner’s federal claims have

been fairly presented to the state’s highest court, the exhaustion requirement

is satisfied. Castille v. Peoples, 489 U.S. 346, 350 (1989); Picard v. Connor,

404 U.S. 270, 275 (1971). The petitioner generally bears the burden to prove

all facts establishing exhaustion. Toulson v. Beyer, 987 F.2d 984, 987 (3d

Cir.1993).

      Exhaustion is not, however, a jurisdictional requirement; rather, it is

designed to allow state courts the first opportunity to pass upon federal

constitutional claims, in furtherance of the policies of comity and federalism.

Granberry v. Greer, 481 U.S. 129, 131, 134–35 (1987); Rose, 455 U.S. at


                                      -5-
516–18. Exhaustion also has the practical effect of permitting development

of a complete factual record in state court, to aid the federal courts in their

review. Rose, 455 U.S. at 519. Consequently, a district court may use its

inherent power to dismiss, sua sponte, a petition which concedes that the

prisoner failed to exhaust his state court remedies and which facially violates

a bar to suit. Ray v. Kertes, 285 F.3d 287, 293 n. 5 (3d Cir. 2002). See also

Sulaski v. Lindsay, CV-06-2482, 2007 WL 1031457, at *1 (M.D.Pa. March

29, 2007) (Rambo, J.) (relying on Ray for sua sponte dismissal of an

unexhausted §2241 petition).

      Here, it is clear from the face of the petition, and confirmed by

information contained in the Superior Court electronic docket sheet, that

Collins has not yet exhausted his state remedies. Consequently, the petition

will be dismissed. The dismissal is without prejudice to his right to pursue

federal habeas relief upon complete exhaustion of available state court

remedies. 1




1  We decline to issue a stay in this matter in accordance with the stay and abeyance rule
announced in Crews v. Horn, 360 F.3d 146, 151 (3d Cir. 2004) as that remedy is a
permissible and effective way to avoid barring from federal court a petitioner who timely
files a mixed petition. We are not presented with a mixed petition. The four claims raised
in the petition are unexhausted and pending before Superior Court.


                                          -6-
III.   Certificate of Appealability

       Pursuant to 28 U.S.C. §2253(c), unless a circuit justice or judge issues

a certificate of appealability (“COA”), an appeal may not be taken from a final

order in a proceeding under 28 U.S.C. §2254. A COA may issue only if the

applicant has made a substantial showing of the denial of a constitutional

right. 28 U.S.C. §2253(c)(2). “A petitioner satisfies this standard by

demonstrating that jurists of reason could disagree with the district court’s

resolution of his constitutional claims or that jurists could conclude the issues

presented are adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322 (2003).

       “When the district court denies a habeas petition on procedural

grounds without reaching the prisoner’s underlying constitutional claim, a

COA should issue when the prisoner shows, at least, that jurists of reason

would find it debatable whether the petition states a valid claim of the denial

of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000). Here, jurists of reason would not find

the procedural disposition of this case debatable. Accordingly, no COA will

issue.




                                      -7-
IV.     Conclusion

        For the reasons set forth above, the petition will be dismissed without

prejudice.

             An appropriate order will issue.



                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge
DATE: June 30, 2021
21-0437-01




                                      -8-
